Citation Nr: 9923439	
Decision Date: 08/18/99    Archive Date: 08/26/99

DOCKET NO.  94-46 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) and a depressive disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. McCormack, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1967 to 
January 1971.  
This matter comes to the Board of Veterans' Appeals (Board) 
from a Department of Veterans Affairs (VA) New Orleans 
Regional Office (RO) February 1994 rating decision.

The veteran failed to report for a hearing before a traveling 
member of the Board at the New Orleans RO, scheduled in 
November 1996, without any indication of good cause for his 
failure to appear, and he has not otherwise expressed a 
desire to reschedule that hearing.  Thus, the Board will 
proceed as though he has withdrawn his request for such 
hearing.  38 C.F.R. § 20.704(d).

This case was previously before the Board in April 1997, at 
which time it was remanded for further development of the 
evidence, to include attempts to verify alleged stressors as 
well as scheduling the veteran for examination by a Board of 
two VA psychiatrists.

By telephonic contact in October 1998, the veteran requested 
the RO to terminate the appeal process.  In a November 1998 
letter, the RO instructed the veteran to complete and return 
an enclosed VA form 21-4138 if he wished to terminate his 
pending appeal.  To date, the veteran has not responded to 
this letter or forwarded any written withdrawal his 
substantive appeal pursuant to 38 C.F.R. § 20.204(b).  
Therefore, the issue of service connection for PTSD and a 
depressive disorder remains on appeal and is properly before 
the Board for appellate review.



FINDINGS OF FACT

1.  The veteran failed, without good cause, to report for a 
VA psychiatric examination requested by the Board.

2.  There is no current diagnosis of PTSD of record.

2.  The medical evidence of record does not show that the 
veteran's current depressive disorder is related to in-
service complaints of depression, any other incident of 
service or a period of one year following such service.


CONCLUSION OF LAW

The veteran has not presented evidence of a well-grounded 
claim for entitlement to service connection for PTSD and a 
depressive disorder.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for a psychiatric 
disability, claimed as PTSD and depression. In the interest 
of clarity, the Board will describe the factual background of 
this case; review the law, VA regulations and other authority 
which may be relevant to this claim; and then proceed to 
analyze the claim and render a decision.

Factual Background

The veteran's service personnel records show that he served 
in Vietnam from July 1968 to July 1969.  His DD Form 214 
reflects that his occupational specialty was aircraft 
mechanic, and that he was awarded the Vietnam Service Medal 
and the Republic of Vietnam Campaign Medal.

The veteran's service medical records show that he 
experienced anxiety related headaches in January 1970.  In 
May 1970, he reported that his work situation was stressful.  
It was noted that he was agitated and tearful.  He was 
diagnosed as having an acute situational reaction with 
depression and marked anxiety.  An October 1970 record shows 
that he was seen with complaints about his supervisors.  It 
was noted that he was tearful, agitated and in marked 
distress.  The diagnoses were agitated depression and 
underlying mixed character disorder with oppositional and 
paranoid features.  In November and December 1970, he was 
counseled at a mental health clinic for feelings of 
depression, agitation and paranoia.  

During the veteran's November 1970 service separation 
examination, a psychiatric evaluation of the veteran revealed 
normal findings.  It was noted that he had been treated for 
depression and nervousness.  In the accompanying Report of 
Medical History, he indicated that he had experienced 
depression or excessive worry and nervous trouble.  

In December 1970, the veteran was honorably discharged 
pursuant to Air Force Manual 39-12 (unsuitability).  It was 
noted that action had been initiated against him because he 
had been diagnosed as having an agitated depression and 
underlying mixed character disorder with oppositional and 
paranoid features.

There is no relevant medical or other evidence of record for 
a period of over two decades after the veteran was separated 
from service.

VA outpatient treatment records dated from January 1993 to 
December 1996 show that the veteran was anxious, tense and 
tearful in October 1994.  He was prescribed Librium.

In a PTSD questionnaire received September 1993, the veteran 
reported that he had been assigned to the 360th Tactical 
Electronic Warfare Unit during his service in Vietnam.  He 
asserted that he was subjected to daily rocket and mortar 
attacks during his service there.  He reported that seven 
airmen in his barracks were killed during such an attack in 
January 1969.  He indicated that he was subjected to sniper 
fire on one occasion.  He also reported that he was a 
passenger aboard a Navy transport plane which almost crashed 
as it took off.

On VA psychiatric examination in September 1993, the veteran 
reported that he had been subjected to rocket and missile 
attacks during his service in Vietnam.  He indicated that he 
was depressed, prone to conflict and unable to maintain 
employment.  The examiner indicated that the veteran startled 
easily and had difficulty controlling himself with others.  
The examiner also reported that, although the veteran thought 
about his Vietnam experiences, he did not exhibit any other 
symptoms of PTSD.  Diagnoses of depression from history and 
probable personality disorder from history were rendered.

On VA psychiatric examination later that month, the veteran 
was administered various psychological tests.  These tests 
included the Beck Depression Inventory (BDI), Minnesota 
Multiphasic Personality Inventory-2 (MMPI-2), Millon Clinical 
Multiaxial Inventory (MCMI) and Mississippi Scale.  The 
pertinent assessments were depressive disorder, not otherwise 
specified, and mixed personality traits (narcissistic, 
dependent and paranoid).

At his March 1995 RO hearing, the veteran testified that he 
had been an aircraft mechanic during his service in Vietnam.  
He described an incident wherein he was involved in three 
different fights in his barracks after he unwillingly 
participated in a party.  He reported that his barracks was 
constantly subjected to rocket and mortar attacks.  He 
indicated that seven soldiers were killed in one of these 
attacks.  He reported that experienced nervous problems in 
Vietnam.  He described an incident wherein a sergeant accused 
him of smoking marijuana after he refused to lift weights 
with him.  He reported that he was subjected to a strip 
search as a result.  He indicated that he destroyed some tool 
boxes and refused to work after this incident.  He reported 
that he was then transferred to a position as a taxi driver.  
He indicated that he was subjected to sniper fire as a taxi 
driver.  He reported that he resumed working as an aircraft 
mechanic when he returned from Vietnam, but that he continued 
to experience problems with his superiors.  He asserted that 
one of his sergeants was an abusive alcoholic who had 
conspired to have him court-martialed.  He indicated that he 
refused to work on the flight line as a result of this 
incident.  He reported that he had experienced nervous 
problems ever since his separation from active service.  He 
asserted that he had been unable to maintain employment 
because he had had personality conflicts with his 
supervisors.  He reported that he had been treated at a 
Veteran's Center the previous two years, and that he had been 
prescribed various anti-depressants.  He indicated that he 
did not like being in crowds and that he startled easily.  He 
reported that he often thought about his experiences in 
Vietnam.  He indicated that he had trouble trusting people 
and maintaining relationships.

Medical records, dated from July to August 1995, from M. 
Fleming, M.D., show that the veteran appeared anxious during 
an examination of his neck, right shoulder and thoracic spine 
in July 1995.  It was noted that he had been involved in a 
vehicular accident earlier that month.  In August 1995, he 
reported that he was depressed because of the severity of his 
pain and his inability to do anything about it.

In a September 1995 letter, a Readjustment Counselor-
Therapist and a M.S.W. from the Shreveport Vet Center 
reported that the veteran had informed them that he had been 
subjected to rocket and mortar attacks, assaults and 
harassment during his service in Vietnam.  He was 
hypervigilant and paranoid, and that he experienced intrusive 
thoughts about his Vietnam experiences.  They indicated that 
his marriage and work history following his service in 
Vietnam had been characterized by torment and conflict.  They 
reported that, in April 1993, the veteran was treated at the 
Vet Center for depression following his divorce.  They also 
reported that, in July 1994, he was again treated for 
depression following his involvement in a vehicular accident 
earlier that month.

On VA medical examination in April 1996, the veteran reported 
that many of his psychological problems were related on his 
involvement in vehicular accidents which occurred in 1994 and 
1995.  It was noted that he appeared to have problems with 
depression.

VA hospital records dated from December 1996 to January 1997 
show that the veteran was brought in by police following an 
incident wherein he tried to collect a debt owed to him by an 
acquaintance.  During the course of his hospitalization, a 
psychological evaluation revealed that his associations were 
logical and goal directed.  It also showed that he did not 
exhibit any psychosis or signs of depression.  The pertinent 
diagnoses at discharge were adjustment disorder with mixed 
disturbances of emotional conduct and personality disorder 
with paranoid, narcissistic and antisocial features.

In July 1998, a letter from an official of the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR), with 
attached history reports for the 360th Tactical Electronic 
Warfare Squadron, were associated with the claims folder.

The July 1998 letter shows that the USACRUR required 
additional information from the veteran regarding his 
specific combat incidents.

The attached history reports for the 360th Tactical 
Electronic Warfare Squadron, for the periods from July to 
September 1968 and October to December 1968, show that combat 
damage to that squadron was negligible during these periods.  
However, it was noted that shrapnel from a brief mortar 
attack damaged an aircraft in November 1968.  Later that 
month, a warning of a probable rocket attack caused the 
squadron to take defensive measures.

Relevant Law and Regulations

Service connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.303 (1998).  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. 
§ 3.303(b) (1998).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for ninety days or more 
during a period of war, and psychosis becomes manifest to a 
degree of ten percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, (West 1991 
& Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).

For service connection to be awarded for PTSD, three elements 
must be present: (1) a current medical diagnosis of PTSD; (2) 
medical evidence of a causal nexus between current 
symptomatology and the claimed inservice stressor; and (3) 
credible supporting evidence that the claimed inservice 
stressor actually occurred.  38 C.F.R.  3.304(f); Moreau v. 
Brown, 9 Vet. App. 389 (1996).

Congenital or developmental defects such as personality 
disorders are not diseases or injuries within the meaning of 
the applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9 
(1998).

Well grounded claims

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  Under the law, it is the obligation 
of the person applying for benefits to come forward with a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  A well grounded 
claim is "[a] plausible claim, one which is meritorious on 
its own or capable of substantiation.  Such a claim need not 
be conclusive but only possible to satisfy the initial burden 
of § 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).

The U.S. Court of Appeals for Veterans Claims (hereinafter, 
the Court, formerly the U.S. Court of Veterans Appeals prior 
to March 1, 1999) has held that, in general, a claim for 
service connection is well grounded when three elements are 
satisfied with competent evidence.  Caluza v. Brown, 7 Vet. 
App. 498 (1995).  First, there must be competent medical 
evidence of a current disability (a medical diagnosis). 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  Second, there 
must be evidence of an occurrence or aggravation of a disease 
or injury incurred in service (lay or medical evidence). 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991); Layno v. 
Brown, 6 Vet. App. 465 (1994).  Third, there must be a nexus 
between the inservice injury or disease and the current 
disability (medical evidence or the legal presumption that 
certain disabilities manifest within certain periods are 
related to service).  Grottveit, 5 Vet. App. at 91, 93; 
Lathan v. Brown, 7 Vet. App. 359 (1995).

The Court has further held that a lay person is not competent 
to make a medical diagnosis or to relate a medical disorder 
to a specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Therefore, if the issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well grounded.  See 
Grottveit, 5 Vet. App. at 93.

If the veteran fails to submit a well-grounded claim, VA is 
under no duty to assist in any further development of the 
claim.  38 U.S.C.A. § 5107.


Failure to report for VA examination

38 C.F.R. § 3.655 (1998) addresses the consequences of a 
veteran's failure to attend a scheduled medical examination.  
That regulation provides that when entitlement to a benefit 
can not be established or confirmed without a current VA 
examination and a claimant, without "good cause", fails to 
report for such examination the claim shall be rated based on 
the evidence of record.  

Analysis

Failure to report

As was noted in the Introduction, this case was remanded by 
the Board in April 1997 in part for the veteran to be 
scheduled for examination by a Board of two VA psychiatrists 
who had not previously examined him, if possible, to 
determine whether there were any psychiatric disorders 
present.  

In August 1998, the Shreveport, Louisiana VA Medical Center 
(VAMC) informed the RO that it was unable to comply with the 
directives of the Board's April 1997 remand.  In particular, 
because the veteran was well known to all the psychiatric 
staff at the Shreveport VAMC, it was unable to conduct a 
special psychiatric examination by a board of two 
psychiatrists who had not previously examined him, as 
requested by the Board.  As a consequence, in an October 1998 
letter, the RO advised the veteran that he would be scheduled 
for a VA psychiatric examination at the Alexandria, Louisiana 
VAMC.  However, by telephonic contact later that month, the 
veteran indicated that he did not want to be examined at the 
Alexandria VAMC "or anywhere else". 

The Court has stated that under VA regulations, it is 
incumbent upon the veteran to submit to a VA examination if 
he is applying for, or in receipt of, compensation.  Dusek v. 
Derwinski, 2 Vet. App. 519 (1992).  Under the provisions of 
38 C.F.R. § 3.655(b) (1998),"[w]hen a claimant fails to 
report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record."  In addition, the Court has also 
held that a claimant is to assist VA in developing factual 
data that may be necessary in adjudicating his claim.  The 
Court specifically pointed out that "[t]he duty to assist is 
not always a one-way street."  Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).

The Board notes that whether "good cause" has been 
demonstrated in the context of 38 C.F.R. § 3.655 involves a 
specific finding of fact.  See Engelke v. Gober, 10 Vet. App. 
396, 399 (1997).  See Holland v. Brown, 6 Vet. App. 443, 448-
49 (1994) (refusal to submit to VA examination because of 
televised reports regarding care at VAMCs not considered good 
cause); Olson v. Principi, 3 Vet. App. 480, 483 (1992) 
(financial hardship associated with traveling to VA 
examination site not considered good cause for failure to 
appear); Dusek, supra (veteran's allegation of medical 
malpractice and racial discrimination not considered good 
cause for failure to appear for VA examination). 

The Board finds that the veteran has not shown good cause for 
his failure to report for an examination.  Indeed, he has 
stated no specific reason for his failure to report, although 
reading between the lines of the October 1998 report of 
contact with the RO, it appears that he felt inconvenienced 
by having to travel to Alexandria for the examination.  If 
indeed that is the reason for the veteran's failure to report 
for VA examination, it is unacceptable as good cause.  See 
Olson, supra.  Moreover, the tenor of the veteran's contacts 
with the RO suggests a willful refusal to cooperate with VA.  
See Wood, supra.

In view of the above, and in accordance with the regulatory 
provisions set forth in 38 C.F.R. § 3.655(b) (1998), the 
veteran's claim for service connection for PTSD and a 
depressive disorder will be adjudicated based on the evidence 
of record.


Well groundedness

As discussed above, in order for a claim to be well-grounded, 
there must be competent evidence of (1) a current disability 
(a medical diagnosis); (2) incurrence or aggravation of a 
disease or injury in service (lay or medical evidence); and 
(3) a nexus between the inservice injury or disease and the 
current disability (medical evidence).  Caluza, 7 Vet. App. 
at 498.

i.  PTSD

In this case, there is no medical evidence of record which 
reflects a current diagnosis of PTSD.  The veteran's service 
and postservice medical records show a variety of psychiatric 
diagnoses, but PTSD is not among them.  The only evidence of 
PTSD is that alleged by the veteran, and he cannot diagnose 
himself as having a medical condition.  While a lay person is 
competent to testify as to facts within his own observation 
and recollection, such as visible symptoms, as reported 
earlier, he is not competent to provide probative evidence as 
to matters requiring expertise derived from specialized 
medical education, training, or experience.  See Espiritu, 
2 Vet. App. at 494-5; Grottveit, 5 Vet. App. at 93.  

In the absence of a current diagnosis, the veteran has not 
met the first prong of the Caluza test.  The Court has held 
that "[i]n the absence of competent medical evidence of a 
current disability and a causal link to service or evidence 
of chronicity or continuity of symptomatology, a claim is not 
well grounded."  Chelte v. Brown, 10 Vet. App. 268 (1997).  
In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court 
noted that Congress specifically limited entitlement for 
service-connected disease or injury to cases where such 
incidents had resulted in a disability. In Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992), the Court held that the 
failure to demonstrate that a disability is currently 
manifested constitutes failure to present a plausible or 
well-grounded claim.


ii.  Depressive disorder

Turning to the matter of a depressive disorder, the evidence 
of record indicates that the first two elements of Caluza (a 
current disability and incurrence of disease in service).  
Recent VA medical records show that he was diagnosed as 
having depression, and there are complaints of depression at 
times during service.

With respect to the third Caluza element, the Board has 
concluded that competent medical nexus evidence is lacking.  
While it is true that there were complaints of depression 
during service, and current diagnoses of a depressive 
disorder, there is no medical evidence linking the two.  The 
current diagnoses of depressive disorder were rendered more 
than two decades after the veteran's separation from active 
service.  The diagnosing physicians do not specifically 
relate these diagnoses to his in-service complaints of 
depression, any incident of his period of service or the one 
year presumptive period after service.  Rather, the VA 
medical records appear to relate his depressive disorder to 
his involvement in postservice vehicular accidents.

Moreover, the other medical evidence of record, in 
particular, the letter from the Vet Center, relates his 
current depression to recent events, such as a divorce and 
his involvement in vehicular accidents in April 1993 and July 
1994.  Likewise, the private medical records from Dr. Fleming 
relate the veteran's depression to the pain which was caused 
by injuries that he sustained in a July 1995 vehicular 
accident.  Thus, a nexus between the veteran's postservice 
depressive disorder and his period of service has not been 
established.

The Court has held in Savage v. Gober, 10 Vet. App. 488 
(1997) that the "continuity of symptomatology" provision of 
38 C.F.R. § 3.303(b) may obviate the need for medical 
evidence of a nexus between present disability and service.  
See Savage, 10 Vet. App. at 497.  The only proviso is that 
there be medical evidence on file demonstrating a 
relationship between the veteran's current disability and his 
post-service symptomatology, unless such a relationship is 
one as to which a lay person's observation is competent.

In this case, there is no evidence of continuity of 
depressive symptomatology from 1971 to 1993.  Indeed, the 
veteran himself seems to have indicated to medical personnel 
that he thought that his psychiatric symptomatology stems 
from recent events, such as motor vehicle accidents.  As 
indicated above, there is no medical evidence on file which 
demonstrates a relationship between the current diagnosis of 
depression and the veteran service or any incident thereof.

To summarize, the Board finds that there is no medical 
evidence of record which reflects a current diagnosis of 
PTSD.  Moreover, the medical evidence does not establish a 
nexus between the veteran's postservice depressive disorder 
and his in-service complaints of depression, any other 
incident of service or the one year presumptive period 
following this service.  His claim for service connection for 
PTSD and depressive disorder is not well grounded, and the 
benefit sought on appeal is denied.

Additional Matters

The Board has considered and denied this claim on a ground 
different from that of the RO, which denied the claim on the 
merits.  However, the veteran has not been prejudiced by the 
decision as the RO, in assuming that the claim was well 
grounded, accorded the veteran greater consideration than his 
claim in fact warranted under 
the circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Because the veteran's claim of entitlement to service 
connection is not well-grounded, VA is under no duty to 
further assist him in developing facts pertinent to that 
claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.159(a); Epps v. 
Gober, 126 F.3d 1454 (Fed. Cir. 1997).  VA's obligation to 
assist depends upon the particular facts of the case and the 
extent to which VA has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  See 
Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  The Court has 
held that the obligation exists only in the limited 
circumstances where the appellant has referenced other known 
and existing evidence.  Epps v. Brown, 9 Vet. App. 341, 344 
(1996).  VA is not on notice of any other known and existing 
evidence which would make the adjudicated service connection 
claim plausible.  The Board's decision serves to inform the 
veteran of the kind of evidence which would be necessary to 
make his claim well-grounded.


ORDER

A well-grounded claim not having been submitted, entitlement 
to service connection for PTSD and a depressive disorder is 
denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 
  As indicated in the Introduction, oral statements from the veteran in late 1998 and early 1999 indicated 
ambivalence concerning whether he wished to pursue an appeal.  However, no formal withdrawal of the 
appeal has been received.

